Citation Nr: 1758009	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  09-13 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA nonservice-connected pension benefits in the amount of $2,538.80, to include the validity of the debt.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 1969 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction over this claim is currently with the RO in Huntington, West Virginia.

In August 2015, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) to schedule the Veteran for a Travel Board hearing.  Pursuant to the August 2015 Board Remand, the Veteran was scheduled for a hearing in July 2017.  See Stegall v. West, 11 Vet. App. 268 (1998).  In a July 2017 Statement in Support of Claim, the Veteran effectively withdrew the request for a Board hearing and requested that the Board render a decision based on the evidence of record.  Therefore, the appeal will proceed as the hearing request is considered to have been withdrawn.  38 C.F.R. § 20.702(e) (2017).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In July 2007, the Veteran was notified that he was overpaid nonservice-connected pension benefits in the amount of $2,538.80.  The Veteran requested a waiver of such overpayment in July 2007.  The Committee on Waivers and Compromises denied the waiver request on the basis that collection of the debt would not be against equity and good conscience.

Throughout the course of the appeal, the Veteran has consistently disagreed with the waiver denial, as well as challenged the validity of the debt.  Specifically, the Veteran asserts that he was not incarcerated as a result of a conviction of a felony or misdemeanor.  Instead, the Veteran contends that the Maryland State Attorney entered a nolle prosequi in his case and determined that the Veteran's case would not be prosecuted.  See April 2007 District Court of Maryland Allegany County Document.
The Veteran is clearly disputing the creation of the debt and has asked that repayment of the debt be waived.  Because the Veteran has challenged the proper creation of the debt, further appellate review by the Board with regard to the Veteran's waiver appeal must be deferred pending formal adjudication of the challenge to the validity of the debt.  Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991) ("when a veteran raises the validity of the debt as part of a waiver application . . . it is arbitrary and capricious and an abuse of discretion to adjudicate the waiver application without first deciding the veteran's challenge to the lawfulness of the debt asserted against him or her"); VAOPGCPREC 6-98 (July 24, 1998) (holding that when a veteran challenges the validity of the debt and seeks waiver of the debt, the [RO] must first fully review the debt's validity and, if the office believes the debt to be valid, prepare a written decision fully justifying the validity of the debt before referring the waiver request to the Committee on Waivers and Compromises).  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  38 C.F.R. § 1.911(c)(1).  In short, resolution of the challenge to the validity of the debt should precede consideration of the waiver of recovery of overpayment.

As a final matter, the Board notes that the United States Court of Appeals for Veterans Claims (Court) held in Barger v. Principi, 16 Vet. App. 132 (2002), that the Veterans Claims Assistance Act (VCAA), with its expanded duties, was not applicable to waiver of recovery of overpayment claims, noting that the statute at issue in such cases is found in Chapter 53, Title 38, United States Code, and that the provisions of the VCAA are relevant to a different Chapter (i.e., Chapter 51).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  However, the Court has not indicated if the VCAA applies to challenges to the creation of the debt.  Thus, a VCAA letter should be issued as to the validity of the debt.

Accordingly, the case is REMANDED for the following action:

1. Ensure compliance with all notice and assistance requirements set forth in the VCAA and its implementing regulations with respect to the validity of the debt issue only.  This letter should also advise the Veteran of the evidence necessary to substantiate the claim, as well as what evidence he is to provide and what evidence VA will attempt to obtain.

2. After the development is complete in paragraph 1), adjudicate the preliminary issue of whether the overpayment of pension benefits in the amount of $2,538.80 was properly created (i.e. the validity of the debt).

If it is determined that any or all of the overpayment at issue was improperly created, award action should be taken to rectify the error.  In short, first address whether the overpayment was valid and properly created.

If an overpayment is found to be valid and properly created, readjudicate the issue of whether the Veteran's request for waiver of recovery of overpayment is precluded by the principles of equity and good conscience.  See 38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963, 1.965.

3. If the determinations remain unfavorable with regard to the issues of (a) the validity of the debt and/or (b) whether the Veteran's waiver request is precluded by the principles of equity and good conscience, he and the representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

